Exhibit 10.09
THE HARTFORD 2010 INCENTIVE STOCK PLAN
1. Purpose
The purpose of the Plan is to motivate and reward superior performance on the
part of Key Employees of The Hartford Financial Services Group, Inc. (“The
Hartford” or “the Company”) and its subsidiaries and affiliates and to thereby
attract and retain Key Employees of superior ability. In addition, the Plan is
intended to further opportunities for stock ownership by such Key Employees and
Directors in order to increase their proprietary interest in The Hartford and,
as a result, their interest in the success of the Company. Awards will be made,
in the discretion of the Committee, to Key Employees (including officers and
directors who are also Key Employees) whose responsibilities and decisions
directly affect the performance of any Participating Company and its
subsidiaries, and also to Directors. Such incentive awards may consist of
Options, Rights, Performance Shares, Restricted Stock, Restricted Units or any
combination of the foregoing, as the Committee may determine.
2. Definitions
When used herein, the following terms shall have the following meanings:
“Act” means the Securities Exchange Act of 1934, as amended.
“Award” means an award granted to any Key Employee or Director in accordance
with the provisions of the Plan in the form of Options, Rights, Performance
Shares, Restricted Stock or Restricted Units, or any combination of the
foregoing, as applicable.
“Award Document” means the written notice, agreement, or other document
evidencing each Award granted under the Plan. Such Award Document may be in an
electronic, internet, intranet or other non-paper form, including any acceptance
thereof and actions thereunder by an Award recipient.
“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (a) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (i) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(ii) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (i) or (ii) above, whether or not
such agreement, arrangement or understanding is also then reportable by such
Person on Schedule 13D under the Act (or any comparable or successor report);
and (b) a Person engaged in business as an underwriter of securities shall not
be deemed to be the Beneficial Owner of any security acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

 

 



--------------------------------------------------------------------------------



 



“Beneficiary” means the beneficiary or beneficiaries designated pursuant to the
Plan to receive the amount, if any, payable under the Plan upon the death of an
Award recipient.
“Board” means the Board of Directors of the Company.
“Change of Control” means the occurrence of an event defined in Section 9 of the
Plan.
“Code” means the Internal Revenue Code of 1986, as amended. For purposes of this
Plan, references to sections of the Code shall be deemed to include references
to any applicable regulations thereunder and any successor or similar provision.
“Committee” means the Compensation and Personnel Committee of the Board or such
other committee as may be designated by the Board to administer the Plan. If the
Committee does not exist or cannot function for any reason, the Board may take
any action under the Plan that would otherwise be the responsibility of the
Committee.
“Company” means The Hartford Financial Services Group, Inc. and its successors
and assigns.
“Director” means a member of the Board who is not an employee of any
Participating Company.
“Dividend Equivalents” means an amount credited with respect to an outstanding
Restricted Unit equal to the cash dividends paid or property distributions
awarded upon one share of Stock. Any Dividend Equivalents on unearned
performance-based Awards will be accrued, but will only be paid as and when the
underlying performance-based Awards are vested and payable.
“Eligible Employee” means an Employee as defined in the Plan; provided, however,
that except as the Board or the Committee, pursuant to authority delegated by
the Board, may otherwise provide on a basis uniformly applicable to all persons
similarly situated, “Eligible Employee” shall not include any “Ineligible
Person,” which includes: (a) a person who (i) holds a position with the
Company’s “HARTEMP” Program, (ii) is hired to work for a Participating Company
through a temporary employment agency, or (iii) is hired to a position with a
Participating Company with notice on his or her date of hire that the position
will terminate on a

 

 



--------------------------------------------------------------------------------



 



certain date; (b) a person who is a leased employee (within the meaning of Code
Section 414(n)(2)) of a Participating Company or is otherwise employed by or
through a temporary help firm, technical help firm, staffing firm, employee
leasing firm, or professional employer organization, regardless of whether such
person is an Employee of a Participating Company, and (c) a person who performs
services for a Participating Company as an independent contractor or under any
other non-employee classification, or who is classified by a Participating
Company as, or determined by a Participating Company to be, an independent
contractor, regardless of whether such person is characterized or ultimately
determined by the Internal Revenue Service or any other Federal, State or local
governmental authority or regulatory body to be an employee of a Participating
Company or its affiliates for income or wage tax purposes or for any other
purpose.
Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the
Committee, and if so designated, the participation of such person in the Plan
shall be prospective only.
“Employee” means any person regularly employed by a Participating Company, but
shall not include any person who performs services for a Participating Company
as an independent contractor or under any other non-employee classification, or
who is classified by a Participating Company as, or determined by a
Participating Company to be, an independent contractor.
“Fair Market Value,” unless otherwise indicated in the provisions of this Plan,
means a price that is based on the opening, closing, actual, high, low, or
average selling prices of one share of Stock reported on the New York Stock
Exchange or other established stock exchange (or exchanges) on the applicable
date, the preceding trading day, the next succeeding trading day, or an average
of trading days, as determined by the Committee in its discretion. Unless the
Committee determines otherwise, such Fair Market Value shall be deemed, as of
any date, to be equal to the reported closing price for one share of Stock on
the New York Stock Exchange or, if no sales of Stock have taken place on such
date, the reported closing price on the most recent date on which selling prices
were quoted, the determination to be made in the discretion of the Committee.
“Formula Price” means (i) in the case of the exercise of any Right or Option,
the Fair Market Value of the Stock at the time of such exercise and (ii) in the
case of any other Award, the highest of: (a) the highest composite daily closing
price of the Stock during the period beginning on the 60th calendar day prior to
the Change of Control and ending on the date of such Change of Control, (b) the
highest gross price paid for the Stock during the same period of time, as
reported in a report on Schedule 13D filed with the Securities and Exchange
Commission, or (c) the highest gross price paid or to be paid for a share of
Stock (whether by way of exchange, conversion, distribution upon merger,
liquidation or otherwise) in any of the transactions set forth in Section 9 of
the Plan as constituting a Change of Control.

 

 



--------------------------------------------------------------------------------



 



“Incentive Stock Option” means a stock option qualified under Section 422 of the
Code.
“Key Employee” means an Eligible Employee (including any officer or director who
is also an Eligible Employee) whose responsibilities and decisions, in the
judgment of the Committee, directly affect the performance of the Company and
its subsidiaries.
“Option” means an option awarded under Section 5 of the Plan to purchase Stock
of the Company, which option may be an Incentive Stock Option or a non-qualified
stock option.
“Participating Company” means the Company or any subsidiary or other affiliate
of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.
“Performance Share” means a performance share awarded under Section 6 of the
Plan.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the Act, as
supplemented by Section 13(d)(3) of the Act; provided, however, that Person
shall not include: (a) the Company, any subsidiary of the Company or any other
Person controlled by the Company, (b) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or of any subsidiary
of the Company, or (c) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
“Plan” means The Hartford 2010 Incentive Stock Plan, as the same may be amended,
administered or interpreted from time to time.
“Plan Year” means the calendar year.
“Potential Change of Control” means the occurrence of an event defined in
Section 9 of the Plan.
“Restricted Stock” means Stock awarded under Section 7 of the Plan subject to
such restrictions as the Committee deems appropriate or desirable.
“Restricted Unit” means a contractual right awarded under Section 7 of the Plan
to receive pursuant to the Plan one share of Stock at the end of a specified
period of time, subject to such restrictions as the Committee deems appropriate
or desirable.

 

 



--------------------------------------------------------------------------------



 



“Restriction Period” means, in the case of Performance Shares, Restricted Stock
or Restricted Units the period established by the Committee pursuant to
Section 6 or 7, as applicable, during which shares of Stock or other rights of
the recipient of such an Award (or his or her permissive assigns) remain subject
to forfeiture pending completion of a period of service or such other criteria
or conditions as the Committee shall specify.
“Retirement” means satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Key Employee were covered under the final average pay formula of the
Retirement Plan), provided such event results in such Key Employee’s separation
from employment with the Company.
“Retirement Plan” means The Hartford Retirement Plan for U.S. Employees, as
amended from time to time.
“Right” means a stock appreciation right awarded under Section 5 of the Plan.
“Stock” means the common stock ($.01 par value) of The Hartford.
“The Hartford” means the Company and its subsidiaries, and their successors and
assigns.
“Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to The Hartford that (a) are not in
connection with the offer and sale of The Hartford’s securities in a capital
raising transaction, and (b) do not directly or indirectly promote or maintain a
market for The Hartford’s securities.
“Total Disability” means the complete and permanent inability of a Key Employee
to perform all of his or her duties under the terms of his or her employment
with any Participating Company, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
“Transferee” means any person or entity to whom or to which a non-qualified
stock option has been transferred and assigned in accordance with Section 5(h)
of the Plan. Unless the Committee shall expressly permit otherwise, with respect
to any Key Employee or Director, only (i) the Key Employee’s or Director’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
mother-in-law, father-in-law, son-in-law or daughter-in-law (including adoptive
relationships), (ii) trusts for the exclusive benefit of one or more such
persons and/or the Key Employee or Director, and (iii) another entity owned
solely by one or more such persons and/or the Key Employee or Director shall be
a Transferee.

 

 



--------------------------------------------------------------------------------



 



3. Shares Subject to the Plan
Subject to adjustments in accordance with Section 13, the aggregate number of
shares of Stock which may be awarded under the Plan shall be subject to a
maximum limit applicable to all Awards for the duration of the Plan (the
“Maximum Limit”). The Maximum Limit shall be 18,000,000 shares of Stock, which
shall consist of (i) a number of shares of Stock not previously authorized for
issuance under any plan, plus (ii) the number of shares of Stock remaining
available for issuance under The Hartford 2005 Incentive Stock Plan but not
subject to outstanding awards as of March 31, 2010. The maximum number of shares
of Stock with respect to which Awards may be granted under the Plan in the form
of Incentive Stock Options shall be 18,000,000.
Subject to adjustments in accordance with Section 13, and subject to the Maximum
Limit set forth above on the number of Shares that may be awarded in the
aggregate under the Plan, the maximum number of shares that may be awarded to
Directors under the Plan shall be 1,000,000 shares of Stock. Additionally, a
Director may not be granted an Award covering more than 50,000 shares of Stock
in any Plan Year, except that this annual limit on Director Awards shall be
100,000 shares of Stock for any Director serving as Chairman of the Board and
provided, however, that in the Plan Year in which an individual is first
appointed or elected as a Director, the limit applicable to such Director shall
be increased by 50,000 shares of Stock.
In addition to the foregoing, in any Plan Year: (a) no individual Key Employee
may receive an Award of Options or Rights for more than 2,000,000 shares, and
(b) no individual Key Employee may receive an Award of Restricted Stock,
Restricted Units or Performance Shares for more than 500,000 shares.
Except with respect to shares of Stock equivalent to a maximum of five percent
of the Maximum Limit authorized above in this Section 3, and except as may be
provided in Section 9 regarding a Change of Control, any Full Value Awards which
vest on the basis of a Key Employee’s continued employment with the Company
shall not provide for vesting, other than vesting upon death, Total Disability
or Retirement, or such other circumstances, such as a substantial reduction in
force or a divestiture or sale of a business or unit, that the Committee finds
that a waiver of the applicable restrictions (or any portion thereof) would be
in the best interests of the Company, which is more rapid than pro rata annual
vesting over a three year period, and any Full Value Awards which vest upon the
attainment of performance objectives shall provide for a performance period of
at least twelve months. For purposes of this paragraph, a “Full Value Award” is
an Award other than in the form of an Option or Right, which is settled by the
issuance of Stock. Notwithstanding the foregoing, Awards of Restricted Units
attributable to a Key Employee’s voluntary deferral of an amount which would
otherwise have been payable to the Key Employee in cash shall not be subject to
the restrictions set forth in this paragraph and shall not be counted against
the five percent limit referenced above.

 

 



--------------------------------------------------------------------------------



 



Subject to the above limitations, shares of Stock to be issued under the Plan
may be made available from the authorized but unissued shares, or shares held by
the Company in treasury or from shares purchased in the open market.
For the purpose of computing the total number of shares of Stock available for
Awards under the Plan, there shall be counted against the foregoing limitations
the number of shares of Stock subject to issuance upon exercise or settlement of
Awards and the number of shares of Stock which equals the value of Performance
Share Awards based upon their target payout, in each case determined as at the
dates on which such Awards are granted. If any Awards under the Plan are
forfeited, terminated, surrendered, exchanged, expire unexercised, or are
settled in cash in lieu of Stock (including to effect tax withholding) or for
the net issuance of a lesser number of shares than the number subject to the
Award, the shares of Stock which were theretofore subject to such Awards shall
again be available for Awards under the Plan to the extent of such forfeiture,
termination, expiration, or cash or net settlement of such Awards. If any award
under the prior The Hartford Incentive Stock Plan (as approved by the Company’s
shareholders in 2000) or under the prior The Hartford 2005 Incentive Stock Plan
(as approved by the Company’s shareholders in 2005) that was outstanding as of
March 31, 2010, is forfeited, terminated, surrendered, exchanged, expires
unexercised, or is settled in cash in lieu of Stock (including to effect tax
withholding) or for the net issuance of a lesser number of shares than the
number subject to the award, the shares of Stock subject to such award (or the
relevant portion thereof) shall be available for Awards under the Plan and such
shares shall be added to the Maximum Limit to the extent of such forfeiture,
termination, expiration, or cash or net settlement of such awards.
The Committee may grant other types of equity-based or equity-related awards
(“Stock-Based Awards”) not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted shares of Stock) in such
amounts (subject to the Maximum Limit and other limitations provided for herein)
and subject to such terms and conditions as the Committee shall determine. Such
Stock-Based Awards may be granted as an inducement to enter the employ of The
Hartford or in satisfaction of any obligation of The Hartford to a Key Employee,
whether pursuant to this Plan or otherwise, that would otherwise have been
payable in cash or in respect of any other obligation of The Hartford Such
Stock-Based Awards may entail the transfer of actual Stock, or payment in cash
or otherwise of amounts based on the value of Stock and may include, without
limitation, awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States. The Committee shall
specify the extent to which the award recipient shall have the right to receive
Stock-Based Awards following termination of employment with The Hartford; such
provisions need not be uniform among all Stock-Based Awards, and may reflect
distinctions based on the reasons for such termination. Except as the Committee
shall otherwise specify at or after grant, Stock-Based Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and during the award
recipient’s lifetime only by the recipient.

 

 



--------------------------------------------------------------------------------



 



4. Grant of Awards and Award Documents
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees and Directors or groups of
Key Employees and Directors to whom Awards are to be granted, (ii) determine the
form or forms of Award to be granted to any Key Employee and any Director;
(iii) determine the amount or number of shares of Stock subject to each Award;
and (iv) determine the terms and conditions of each Award. The Committee may in
its discretion also make awards to Third Party Service Providers on
substantially the same terms and conditions as Awards are made to Key Employees,
subject to such modifications as are necessary to reflect the different nature
of the services provided.
(b) Each Award granted under the Plan shall be evidenced by an Award Document.
Such Award Document shall be subject to and incorporate the express terms and
conditions of each Award, if any, required under the Plan or required by the
Committee.
5. Options and Rights
(a) With respect to Options and Rights, the Committee shall: (i) authorize the
granting of Incentive Stock Options, non-qualified stock options, or a
combination of Incentive Stock Options and non-qualified stock options;
(ii) authorize the granting of Rights which may or may not be granted in
connection with all or part of any Option granted under this Plan;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.
(b) Any option issued hereunder which is intended to qualify as an Incentive
Stock Option shall be subject to such limitations or requirements as may be
necessary for the purposes of Section 422 of the Code or any regulations and
rulings thereunder to the extent and in such form as determined by the Committee
in its discretion.
(c) The exercise period for an Option and a Right shall not exceed ten years
from the date of grant.
(d) The Option price per share shall be determined by the Committee at the time
any Option is granted and shall be not less than the Fair Market Value of one
share of Stock on the date the Option is granted. The grant price related to
each Right shall be determined by the Committee at the time any Right is
granted; however, such grant price shall not be less than the Fair Market Value
of one share of Stock on the date the Right is granted.
(e) No part of any Option or Right may be exercised until the Key Employee who
has been granted the Award shall have remained in the employ of a Participating
Company for such period after the date of grant as the Committee may specify, if
any, and the Committee may further require exercisability in installments.

 

 



--------------------------------------------------------------------------------



 



(f) Except as provided in Section 9, the purchase price of the shares of Stock
as to which an Option is exercised shall be paid to the Company at the time of
exercise either in cash, Stock already owned by the optionee, or a combination
of the foregoing having a total Fair Market Value equal to the purchase price.
The Committee shall determine acceptable methods for tendering Stock as payment
upon exercise of an Option and may impose such limitations and prohibitions on
the use of Stock for such purpose as it deems appropriate.
(g) Unless otherwise set forth in the Award Document, in case of a Key
Employee’s termination of employment with all Participating Companies, the
following provisions shall apply:
(i) If a Key Employee who has been granted an Option or Right shall die before
such Option or Right has expired, his or her Option or Right may be exercised in
full by: (A) the person or persons to whom the Key Employee’s rights under the
Option or Right pass upon his or her death pursuant to the terms of the Plan, or
if no such person has such right, by his or her executors or administrators;
(B) his or her Transferee(s) (with respect to non-qualified Options or Rights);
or (C) his or her Beneficiary designated pursuant to the Plan, at any time, or
from time to time, within five years after the date of the Key Employee’s death
or within such other period, and subject to such terms and conditions as the
Committee may specify, but not later than the expiration date specified in
Section 5(c) above. Any such Options or Rights not fully exercisable immediately
prior to such optionee’s death shall become fully exercisable upon such death
unless the Committee, in its sole discretion, shall otherwise determine.
(ii) If the Key Employee’s employment with all Participating Companies
terminates (A) because of his or her Total Disability, or (B) because of his or
her voluntary termination of employment due to Retirement, he or she may
exercise his or her Options or Rights in full at any time, or from time to time,
within five years after the date of the termination of his or her employment, or
within such other period, and subject to such terms and conditions as the
Committee may specify, but not later than the expiration date specified in
Section 5(c) above. Any such Options or Rights not fully exercisable immediately
prior to such optionee’s Total Disability or Retirement shall become fully
exercisable upon such Total Disability or Retirement unless the Committee, in
its sole discretion, shall otherwise determine at the time of grant.
(iii) If the Key Employee shall be terminated for cause as determined by the
Committee, all of such Key Employee’s Options or Rights outstanding at the date
of such termination (whether or not then exercisable) shall be canceled without
further action by the Key Employee, the Committee or the Company coincident with
the effective date of such termination.

 

 



--------------------------------------------------------------------------------



 



(iv) Except as provided in Section 5(g)(ii) and Section 9, if a Key Employee’s
employment terminates for any other reason (including a voluntary resignation),
he or she may exercise his or her Options or Rights, to the extent that he or
she shall have been entitled to do so at the date of the termination of his or
her employment, at any time, or from time to time, within four months after the
date of the termination of his or her employment, or within such other period,
and subject to such terms and conditions, as the Committee may specify, but not
later than the expiration date specified in Section 5(c) above. All Options and
Rights held by such Key Employee or any of his or her assigns that are not
eligible to be exercised upon the date of such termination shall be canceled
without further action by the Key Employee, the Committee or the Company
coincident with the effective date of such termination.
(v) Any Options or Rights not exercised within the period established in
accordance with this Section 5(g) shall be subject to Section 5(l) herein.
(h) Except as provided in this Section 5(h) or required by applicable law, no
Option or Right granted under the Plan shall be transferable other than upon the
death of the recipient of such Option or Right. During the lifetime of the
optionee, an Option or Right shall be exercisable only by the Key Employee or
Director to whom the Option or Right is granted. Notwithstanding the foregoing,
all or a portion of a non-qualified Option or Right may be transferred and
assigned by such persons designated by the Committee, to such persons or groups
of persons designated as permissible Transferees by the Committee, and upon such
terms and conditions as the Committee may from time to time authorize and
determine in its sole discretion. Notwithstanding the preceding sentence, no
Award under the Plan may be transferred for value (as defined in the General
Instructions to Form S-8 with respect to the registration, pursuant to the
Securities Act of 1933, of employee benefit plan securities and/or interests).
(i) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation, termination due to
death, disability or retirement, such Director (or Beneficiary, in the event of
death) may exercise any Option or Right granted to him or her only to the extent
determined by the Committee as set forth in such Director’s Award Document
and/or any administrative rules or other terms and conditions adopted by the
Committee from time to time applicable to such Option or Right granted to such
Director.
(j) With respect to an Incentive Stock Option, the Committee shall specify such
terms and provisions as the Committee may determine to be necessary or desirable
in order to qualify such Option as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

 



--------------------------------------------------------------------------------



 



(k) With respect to the exercisability and settlement of Rights:
(i) Except as expressly provided below, upon exercise of a Right, a Key Employee
or Director shall be entitled, subject to such terms and conditions as the
Committee may specify, to receive all or a portion of the excess of (A) the Fair
Market Value of a specified number of shares of Stock at the time of exercise,
as determined by the Committee, over (B) a specified amount which shall not,
subject to Section 5(d), be less than the Fair Market Value of such specified
number of shares of Stock at the time the Right is granted. Payment of any such
excess shall be made as the Committee shall specify in cash, the issuance or
transfer to the Key Employee or Director of whole shares of Stock with a Fair
Market Value at such time equal to any excess, or a combination of cash and
shares of Stock with a combined Fair Market Value at such time equal to any such
excess, all as determined by the Committee. The Company will not issue a
fractional share of Stock and, if a fractional share would otherwise be
issuable, the Company shall pay cash equal to the Fair Market Value of the
fractional share of Stock at such time.
(ii) Notwithstanding Section 5(k)(i), the Committee may specify at grant that
payment of any excess referenced in the first sentence of Section 5(k)(i) shall
not be paid until a specified date or, if earlier, upon the termination of the
Key Employee’s employment, the cessation of the Director’s service on the Board
or, subject to Section 9(c)(vi), a Change of Control. To the extent permissible
without adverse tax consequences for the Key Employee or Director, the Committee
may permit the Key Employee or Director to elect when such payment is made.
Amounts, if any, deferred pursuant to this Section 5(k)(ii) shall be subject to
such terms and conditions as the Committee shall determine, including the manner
in which any deemed earnings on such deferred amounts shall be determined.
(iii) In the event of the exercise of such Right, the Company’s obligation in
respect of any related Option or such portion thereof will be discharged by
payment of the Right so exercised.
(l) Each outstanding Option and Right shall be deemed to be exercised, in the
manner set forth below, at the close of business on the scheduled expiration
date of such Option or Right if at such time the Option or Right by its terms
remains exercisable and, if so exercised, would result in a distribution to the
holder of such Option or Right of at least one share of Stock of the Company net
of any applicable tax withholding requirements (a “Deemed Exercise”). Such
Deemed Exercise may be effected without notification by the Director or Key
Employee to the Company or by the Company to the Key Employee or Director. Upon
such Deemed Exercise, the Company shall issue and deliver to the Director or Key
Employee the greatest number of whole shares of Stock equal to the quotient of
(i) divided by (ii), with the quotient reduced as necessary to satisfy any
applicable tax withholding requirements, where (i) and (ii) are:
(i) The product of (x) the number of shares of Stock as to which the Option or
Right is being deemed exercised and (y) the excess of the Fair Market Value on
the Deemed Exercise date over the exercise price per share of such Option or the
specified amount for such Right, and
(ii) The Fair Market Value on such date.
with any remainder being payable in cash to the Participant. If, on the
scheduled expiration date of any Option or Right, the exercise of such Option or
Right would not result in a Deemed Exercise, then such Option or Right shall be
canceled without further action by the Key Employee or Director, the Committee
or the Company on the date following the last date on which such Option or Right
may have been exercised in accordance with this Section 5.

 

 



--------------------------------------------------------------------------------



 



6. Performance Shares
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees and Directors or groups of
Key Employees and Directors to whom Awards of Performance Shares are to be made,
(ii) determine the performance period (the “Performance Period”) and performance
objectives (the “Performance Objectives”) applicable to such Awards,
(iii) determine whether to impose a Restriction Period following the completion
of the Performance Period applicable to any Key Employees and Directors or
groups of Key Employees and Directors, (iv) determine the form of settlement of
a Performance Share, and (v) generally determine the terms and conditions of
each such Award. At any date, each Performance Share shall have a value equal to
the Fair Market Value of a share of Stock at such date; provided that the
Committee may limit the aggregate amount payable upon the settlement of any
Award.
(b) The Committee shall determine a Performance Period of not less than one nor
more than five years. Performance Periods may overlap and Key Employees or
Directors may participate simultaneously with respect to Performance Shares for
which different Performance Periods are prescribed.
(c) The Committee may impose a Restriction Period of any duration with respect
to any shares of stock issued in payment of a Performance Share Award, which
shall apply immediately following the completion of the Performance Period to
which it relates.
(d) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee, Director to Director and between groups of Key Employees and
Directors, and shall be based upon one or more of the following objective
criteria, as the Committee deems appropriate: (A) earnings per share, (B) return
on equity, (C) cash flow, (D) return on total capital, (E) return on assets,
(F) economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income, (P) net
income, (Q) after-tax operating income, (R) book value or book value per share,
(S) core earnings or core earnings per share and/or (T) productivity
improvements. The objective criteria shall be (i) determined solely by reference
to any one or more of the above performance factors of the Company (or the
performance factors of any subsidiary or affiliate of the Company or any
division or unit thereof), or (ii) based on any one or more of the above
performance factors of the Company (or the performance factors of any subsidiary
or affiliate of the Company or any division or unit thereof), as compared with
the performance factors of other companies or entities, or (iii) based on a Key
Employee’s attainment of personal

 

 



--------------------------------------------------------------------------------



 



objectives with respect to any one or more of the performance factors of the
Company (or the performance factors of any subsidiary or affiliate of the
Company or any division or unit thereof), or with respect to any one or more of
the following: growth and profitability, customer satisfaction, leadership
effectiveness, business development, negotiating transactions and sales or
developing long term business goals. If during the course of a Performance
Period there shall occur significant events which the Committee expects to have
a substantial effect on the applicable Performance Objectives during such
period, the Committee may revise such Performance Objectives.
(e) At the beginning of a Performance Period, the Committee shall determine for
each Key Employee or group of Key Employees the number of Performance Shares or
the percentage of Performance Shares which shall be paid to the Key Employee or
member of the group of Key Employees following completion of the Performance
Period or if later, following any applicable Restriction Period, if the
applicable Performance Objectives are met in whole or in part.
(f) If a Key Employee terminates service with all Participating Companies during
a Performance Period or any applicable Restriction Period: (i) because of death,
(ii) because of Total Disability, (iii) because of his or her voluntary
termination of employment due to Retirement, or (iv) under other circumstances
where the Committee in its sole discretion finds that a waiver would be in the
best interests of the Company; that Key Employee may, as determined by the
Committee, be entitled to payment in settlement of such Performance Shares at
the end of the Performance Period or if later, at the end of any applicable
Restriction Period, based upon the extent to which the Performance Objectives
were satisfied at the end of such Performance Period and prorated for the
portion of the Performance Period together with any applicable Restriction
Period during which the Key Employee was actively employed by any Participating
Company. If a Key Employee terminates service with all Participating Companies
during a Performance Period or any applicable Restriction Period for any other
reason, then such Key Employee shall not be entitled to any Award with respect
to that Performance Period and shall forfeit any shares of Stock subject to a
Restriction Period unless the Committee shall otherwise determine.
(g) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including, without limitation, termination due to
death, disability or retirement, prior to the lapse of any applicable
Restriction Period, such Director (or Beneficiary, in the event of death) shall
be or become vested in, or entitled to payment in respect of, such Award to the
extent determined by the Committee as set forth in such Director’s Award
Document and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Award granted to such
Director; provided that, to the extent that any such rules or terms and
conditions establish a payment term not associated directly with the vesting of
any such Award, only the payment terms established under such rules or terms and
conditions as are in effect at the date the Award is granted to the Director
shall apply to such Award.

 

 



--------------------------------------------------------------------------------



 



(h) Each Award of a Performance Share shall be paid in whole shares of Stock, or
cash, or a combination of Stock and cash either as a lump sum payment or, if the
Committee shall so determine at the time of grant, in annual installments, with
payment to commence as soon as practicable (but in any event within 90 days)
after the end of the relevant Performance Period or if later, at the end of any
applicable Restriction Period.
(i) Except as otherwise required by applicable law, no Performance Share granted
under the Plan shall be transferable other than on account of death in
accordance with the terms of the Plan.
(j) Notwithstanding anything else contained in the Plan to the contrary, unless
the Committee otherwise determines at the time of grant, any Award of
Performance Shares, to an officer of the Company or a Subsidiary who is subject
to the reporting requirements of Section 16(a) of the Act, shall become vested,
if at all, upon the determination by the Committee that Performance Objectives
established by the Committee have been attained, in whole or in part, to the
extent required to ensure that such Award is deductible by the Company or such
Subsidiary pursuant to Section 162(m) of the Code. To the extent such Award is
so intended to qualify as performance-based compensation under Section 162(m),
notwithstanding anything else in the Plan to the contrary, the Committee shall
not have any discretionary power or authority to increase the amount payable
with respect to such Award after it has been granted, and shall be deemed not to
have and may not exercise with respect to such Award any authority or discretion
afforded to it under the Plan that would cause the Award to fail to so qualify.
7. Restricted Stock and Restricted Units
(a) Except as provided in Section 9, Restricted Stock and Restricted Units shall
be subject to a Restriction Period specified by the Committee. The Committee may
provide for the lapse of a Restriction Period in installments where deemed
appropriate, and it may also require the achievement of predetermined
performance objectives in order for such Restriction Period to lapse. Except as
otherwise provided in the Plan or as specified by the Committee, certificates
for shares related to an Award of Restricted Stock or Restricted Units shall be
delivered to a Key Employee or Director as soon as administratively practicable
(but in no event later than 90 days) following the end of the applicable
Restriction Period.
(b) Except when the Committee determines otherwise pursuant to Section 7(d), if
a Key Employee terminates employment with all Participating Companies for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock and all rights with respect to any Award of Restricted Units still subject
to restriction shall be forfeited by the Key Employee and shall be reacquired by
the Company.
(c) Except as otherwise provided in this Section 7 or required by applicable
law, no shares of Restricted Stock received by a Key Employee or Director and no
rights conveyed by an Award of Restricted Units shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of during the
Restriction Period.

 

 



--------------------------------------------------------------------------------



 



(d) In the event that a Key Employee’s employment terminates due to (i) death,
(ii) Total Disability, (iii) a voluntary termination of employment due to
Retirement, or (iv) such other circumstances, such as a substantial reduction in
force or a divestiture or sale of a business or unit, that the Committee finds
that a waiver of the applicable restrictions (or any portion thereof) would be
in the best interests of the Company, such Key Employee (or Beneficiary, in the
event of death) shall be or become vested in, or entitled to payment in respect
of, Restricted Stock or Restricted Units then held by such Key Employee to the
extent determined by the Committee and set forth in such Key Employee’s Award
Documents and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Restricted Stock or
Restricted Units granted to such Key Employee; provided that, while the
Committee may waive or modify the vesting conditions, the payment terms in
effect under such Award Documents, rules or terms and conditions at the date the
Award is granted to the Key Employee shall not be modified. With respect to any
Award of Restricted Units, unless otherwise expressly provided herein or
otherwise determined by the Committee (and specified in writing) at the time of
grant, any amount payable to the Key Employee or his or her Beneficiary in
accordance with this Section 7(d) shall be paid within 90 days following the end
of the applicable Restriction Period determined without regard to this
paragraph.
(e) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation termination due to
death, disability or retirement, prior to the lapse of any applicable
Restriction Period, such Director (or Beneficiary, in the event of death) shall
be or become vested in, or entitled to payment in respect of, such Award to the
extent determined by the Committee as set forth in such Director’s Award
Document and/or any administrative rules or other terms and conditions adopted
by the Committee from time to time applicable to such Award granted to such
Director; provided that, to the extent that any such rules or terms and
conditions establish a payment term not associated directly with the vesting of
any such Award, only the payment terms established under such rules or terms and
conditions as are in effect at the date the Award is granted to the Director
shall apply to such Award.
(f) The Committee may require, on such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan in respect of any grant of Restricted Stock may be held in custody by a
bank or other institution, or that the Company may itself hold such shares in
custody until the Restriction Period expires or until restrictions thereon
otherwise lapse, or later as provided in Section 14 hereof. The Committee may
require, as a condition of any Award of Restricted Stock that the Key Employee
or Director shall have delivered a stock power endorsed in blank relating to the
Restricted Stock. Notwithstanding any provision of the Plan to the contrary,
Restricted Stock may be evidenced on a book entry or electronic basis or
pursuant to other arrangements (including, without limitation, in an omnibus or
nominee account administered by a third party) until restrictions thereon
otherwise lapse, in lieu of issuing physical certificates to the Key Employee or
Director.

 

 



--------------------------------------------------------------------------------



 



(g) At the discretion of the Committee, the Restricted Unit account of a Key
Employee or Director may be credited with Dividend Equivalents during the
Restricted Period which shall be subject to the same terms and conditions (and
become payable and be paid) as the Restricted Units to which they relate. Unless
the Committee shall otherwise determine at or after grant, all Dividend
Equivalents payable in respect of Restricted Units shall be deemed reinvested in
that number of Restricted Units determined based on the Fair Market Value on the
date the corresponding dividend on the Stock is payable to stockholders.
(h) Nothing in this Section 7 shall preclude a Key Employee or Director from
exchanging any shares of Restricted Stock subject to the restrictions contained
herein for any other shares of Stock that are similarly restricted.
(i) Subject to Section 7(f) and Section 8, a stock certificate shall be issued
in the name of each Key Employee or Director awarded Restricted Stock under the
Plan. Such certificate shall be registered in the name of the Key Employee or
Director, and shall bear an appropriate legend reciting the terms, conditions
and restrictions, if any, applicable to such Award and shall be subject to
appropriate stop-transfer orders. Upon the lapse of the Restricted Period with
respect to Restricted Stock, such shares shall no longer be subject to the
restrictions imposed under this Section 7 and the Company shall issue or have
issued new share certificates, or otherwise render available the shares
represented by the certificate, without the legend referred to herein in
exchange for those certificates previously issued. Upon the lapse of the
Restricted Period with respect to any Restricted Units, the Company shall
deliver (or otherwise render available) to the Key Employee or Director (or, if
applicable, his or her beneficiary or permitted assigns, one share of Stock for
each Restricted Unit as to which restrictions have lapsed (including any such
Restricted Units related to any Dividend Equivalents credited with respect to
such Restricted Units). The Committee may, in its sole discretion, elect to pay
cash or part cash and part Stock in lieu of delivering only Stock for Restricted
Units. If a cash payment is made in lieu of delivering Stock, the amount of such
cash payment for each share of Stock to which a Key Employee or Director is
entitled shall be equal to the Fair Market Value on the date on which the
Restricted Period lapsed with respect to the related Restricted Unit.
Notwithstanding the foregoing, the Committee may, to the extent possible without
adverse tax consequences to the Key Employee or Director, require or permit the
deferral of payment in respect of Restricted Units to a date or dates
(including, without limitation, the date the Key Employee’s employment or a
Director’s services on the Board terminates) subsequent to the date that the
Restriction Period lapses on such terms and conditions (including, without
limitation, the manner in which the amounts payable shall be deemed invested
during the period of deferral) as it shall determine from time to time.
(j) Except for the restrictions set forth herein and unless otherwise determined
by the Committee, a Key Employee or Director shall have all the rights of a
shareholder with respect to shares of Restricted Stock, including but not
limited to, the right to vote and the right to receive dividends. A Key Employee
or Director shall not have any right, in respect of Restricted Units awarded
pursuant to the Plan, to vote on any matter submitted to the Company’s
stockholders until such time, if at all, as the shares of Stock attributable to
such Restricted Units have been issued.

 

 



--------------------------------------------------------------------------------



 



(k) In addition, the Committee may permit Key Employees and Directors or any
group of Key Employees and Directors to elect to receive Restricted Units in
exchange for or in lieu of other compensation (including salaries, annual
bonuses, annual retainer and meeting fees) that would otherwise have been
payable to such Key Employees and Directors in cash. The Committee shall
establish the terms and conditions of any such Restricted Units, including the
Restriction Period applicable thereto, and the date on which Stock shall be
issued in respect thereof. The Committee shall establish the terms and
conditions applicable to any election by a Key Employee or Director to receive
Restricted Units (including the time at which any such election shall be made).
(l) Notwithstanding anything else contained in the Plan to the contrary, the
Committee may determine at the time of grant that any Award of Restricted Stock
or Restricted Units to a Key Employee or Director shall become vested, if at
all, only upon the determination by the Committee that Performance Objectives
established by the Committee have been attained, in whole or in part. In such
case, the Performance Objectives determined by the Committee may vary from Key
Employee to Key Employee, Director to Director and between groups of Key
Employees and Directors, and shall be established by the Committee and
determined by applying the standards (and selecting from the criteria)
applicable to Performance Shares under Section 6(d). If there shall occur
significant events which the Committee expects to have a substantial effect on
the applicable Performance Objectives, the Committee may revise such Performance
Objectives. Unless the Committee otherwise determines at the time of grant, any
Award of Restricted Stock or Restricted Units that is subject to
performance-based vesting in accordance with this Section 7(l), to an officer of
the Company or a Subsidiary who is subject to the reporting requirements of
Section 16(a) of the Act, shall be subject to the same requirements and
restrictions as apply to a Performance Share Award under Section 6(j).
8. Issuance of Stock
(a) The Company shall not be required to issue or deliver any shares of Stock
prior to: (i) the listing of such shares on any stock exchange on which the
Stock may then be listed, (ii) the completion of any registration or
qualification of such shares under any federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable, and (iii) the satisfaction
of any tax withholding obligations as provided in Section 14 hereof.

 

 



--------------------------------------------------------------------------------



 



(b) All shares of Stock delivered under the Plan shall also be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed and
any applicable federal or state securities laws, and the Committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. In making such determination, the Committee may
rely upon an opinion of counsel for the Company.
(c) Except to the extent such shares are subject to forfeiture during any
applicable Restriction Period, each Key Employee or Director who receives Stock
in settlement of or as part of an Award, shall have all of the rights of a
shareholder with respect to such shares, including the right to vote the shares
and receive dividends and other distributions. No Key Employee or Director
awarded an Option, a Right, a Restricted Unit or a Performance Share shall have
any right as a shareholder with respect to any shares of Stock covered by his or
her Option, Right, Restricted Unit or Performance Share prior to the date of
issuance to him or her of such shares.
9. Change of Control
(a) For purposes of this Plan, a Change of Control shall occur if:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company is the Beneficial
Owner of forty percent or more of the outstanding stock of the Company entitled
to vote in the election of directors of the Company;
(ii) any Person other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of the Company (or securities convertible into stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the Person in question is the Beneficial Owner of twenty percent or more
of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);
(iii) any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;

 

 



--------------------------------------------------------------------------------



 



(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company
approved by the stockholders of the Company shall be consummated; or
(v) within any 24 month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director (A) was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this clause (v), and (B) was not designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in Section 9(a)(iii) or Section 9(a)(iv) of the Plan.
(b) For purposes of this Plan, a Potential Change of Control shall occur if:
(i) A Person shall commence a tender offer, which if successfully consummated,
would result in such Person being the Beneficial Owner of at least 20% of the
stock of the Company entitled to vote in the election of directors of the
Company;
(ii) The Company enters into an agreement, the consummation of which would
constitute a Change of Control;
(iii) Solicitation of proxies for the election of directors of the Company by
anyone other than the Company, which, if such directors were elected, would
result in the occurrence of a Change of Control as described in Section 9(a)(v);
or
(iv) Any other event shall occur which is deemed to be a Potential Change of
Control by the Board, the Committee, or any other appropriate committee of the
Board in its sole discretion.
(c) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:
(i) Each Option and Right outstanding on the date such Change of Control occurs,
and which is not then fully vested and exercisable, shall immediately vest and
become exercisable to the full extent of the original grant for the remainder of
its term.
(ii) The surviving or resulting corporation may, in its discretion, provide for
the assumption or replacement of each outstanding Option and Right granted under
the Plan on terms which are no less favorable to the optionee than those
applicable to the Options and Rights immediately prior to the Change of Control.

 

 



--------------------------------------------------------------------------------



 



(iii) Except to the extent otherwise expressly provided in Section 9(c)(vi), the
restrictions applicable to shares of Restricted Stock or to Restricted Units
held by Key Employees pursuant to Section 7 shall lapse upon the occurrence of a
Change of Control, and such Key Employees shall receive immediately unrestricted
certificates for all of such shares.
(iv) If a Change of Control occurs during the course of a Performance Period or
any Restriction Period applicable to an Award of Performance Shares pursuant to
Section 6, then a Key Employee shall be deemed to have satisfied the Performance
Objectives at the target level specified in the Key Employee’s Award agreement
or, if greater, otherwise specified by the Committee at or after grant, and to
have completed any applicable Restriction Period effective on the date of such
occurrence. Except to the extent otherwise expressly provided in
Section 9(c)(vi), distribution of amounts payable in connection with an Award of
Performance Shares shall be made immediately following (but in no event later
than 30 days) following the occurrence of the Change of Control.
(v) Without limiting the foregoing provisions of this Section 9(c), in the event
of a Change of Control the Committee may, in its discretion, provide any of the
following either absolutely or subject to the election of such Key Employees:
a. Each Option and Right shall be surrendered or exercised for an immediate lump
sum cash amount equal to the excess of the Formula Price over the exercise
price;
b. Each Restricted Stock, Restricted Unit and Award of Performance Shares shall
be exchanged for an immediate lump sum cash amount equal to the number of
outstanding units or shares awarded to such Key Employee multiplied by the
Formula Price.
(vi) Notwithstanding the foregoing provisions of this Section 9(c), unless the
event constituting a Change of Control for purposes of the Plan shall also
constitute a “change in control” as defined in the regulations promulgated under
Section 409A of the Code, no distribution or payment shall be made upon or in
connection with the occurrence of a Change of Control with respect to (x) any
Restricted Units or Performance Shares or (y) any other Award that the Committee
shall determine, on or before the later of December 31, 2008 (or such later date
as shall be permitted under transitional relief provided under Section 409A of
the Code) and the date the Award is granted, does not qualify for any applicable
exemption from the application of Section 409A of the Code (such as by reason of
being a stock right or qualifying as a short-term deferral). To the extent that,
pursuant to the immediately preceding sentence, an Award is not distributable or
payable upon the occurrence of a Change of Control, distribution or payment of
such Award shall be made at the time otherwise specified under the Plan or the
Award Documents without regard to the occurrence of a Change of Control. Without
limiting the generality of the foregoing, nothing in this Section 9(c)(vi) shall
be construed to prevent any Key Employee’s rights in respect of any Award from
becoming non-forfeitable upon the occurrence of a Change of Control.

 

 



--------------------------------------------------------------------------------



 



(d) Notwithstanding any provision in this Plan to the contrary, in the event of
a Change of Control as described in Section 9(a)(iii) or Section 9(a)(iv) of the
Plan, in the case of an awardee whose employment or service involuntarily
terminates on or after the date of a shareholder approval described in either of
such Sections but before the date of a consummation described in either of such
Sections, and the consummation occurs within 60 days of such date of
termination, then the date of termination of such an awardee’s employment or
service shall be deemed for purposes of the Plan to be the day following the
date of the applicable consummation.
10. Beneficiary
(a) Each Key Employee, Director and/or his or her Transferee may file with the
Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective as of a date
prior to such receipt.
(b) If no such Beneficiary designation is in effect at the time of death of a
Key Employee, Director or Transferee, as the case may be, or if no designated
Beneficiary survives the Key Employee, Director or Transferee or if such
designation conflicts with applicable law, the estate of the Key Employee,
Director or Transferee, as the case may be, shall be entitled to receive the
Award, if any, payable under the Plan upon his or her death. If the Committee is
in doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefore.

 

 



--------------------------------------------------------------------------------



 



11. Administration of the Plan
(a) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
(b) The Committee shall have full power, discretion and authority to interpret,
construe and administer the Plan and any part thereof, and its interpretations
and constructions thereof and actions taken thereunder shall be, except as
otherwise determined by the Board, final, conclusive and binding on all persons
for all purposes. Except to the extent otherwise expressly provided in the Plan,
any action, authority or power reserved to the Committee shall be within the
Committee’s sole and absolute discretion.
(c) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees and Directors, whether
or not such Key Employees and Directors are similarly situated.
(d) The Committee may, in its sole discretion, delegate such of its powers as it
deems appropriate to the Company’s Executive Vice President, Human Resources (or
other person holding a similar position) or the Company’s Chief Executive
Officer, except that Awards to executive officers shall be made, and matters
related thereto shall be determined, solely by the Committee or the Board or any
other appropriate committee of the Board.

 

 



--------------------------------------------------------------------------------



 



12. Amendment, Extension or Termination
The Board or the Committee may, at any time, amend or modify the Plan and,
specifically, may make such modifications to the Plan as it deems necessary to
avoid the application of Section 162(m) of the Code and the Treasury regulations
issued thereunder. However: (i) no amendment shall, without approval by a
majority of the Company’s stockholders, (A) alter the group of persons eligible
to participate in the Plan, or (B) except as provided in Section 13 increase the
maximum number of shares of Stock which are available for Awards under the Plan;
or, (ii) with respect to all Options and Rights, allow the Committee to reprice
the Options or Rights. The Board may suspend or terminate the Plan at any time
without the consent of any person. Notwithstanding anything in this Plan to the
contrary, the Plan shall not be amended, modified, suspended or terminated
during the period in which a Change of Control is threatened. For purposes of
the preceding sentence, a Change of Control shall be deemed to be threatened for
the period beginning on the date of any Potential Change of Control, and ending
upon the earlier of: (I) the second anniversary of the date of such Potential
Change of Control, (II) the date a Change of Control occurs, or (III) the date
the Board or the Committee determines in good faith that a Change of Control is
no longer threatened. Further, notwithstanding anything in this Plan to the
contrary, no amendment, modification, suspension or termination following a
Change of Control shall adversely impair or reduce the rights of any person with
respect to a prior Award without the consent of such person. Notwithstanding the
preceding provisions, the Board or the Committee may amend the Plan or an Award
Document to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Document to any
present or future law relating to plans of this or similar nature and the
administrative regulations and rulings promulgated thereunder (including, but
not limited to, amendments deemed necessary or advisable to avoid payments being
subject to additional tax under Code Section 409A).
13. Adjustments in Event of Change in Common Stock
In the event of any reorganization, merger, recapitalization, consolidation,
liquidation, special cash dividend, stock dividend, stock split,
reclassification, combination of shares, rights offering, split-up or
extraordinary dividend (including a spin-off) or divestiture, or any other
change in the corporate structure or shares, the Committee shall make such
adjustment in the Stock subject to Awards, including Stock subject to purchase
by an Option or issuable in respect of Restricted Units, or the terms,
conditions or restrictions on Stock or Awards, including the price payable upon
the exercise of such Option and the number of shares subject to Restricted Stock
or Restricted Unit Awards, as shall be necessary to preserve Key Employee rights
substantially proportionate to those rights existing immediately prior to such
transaction or event.

 

 



--------------------------------------------------------------------------------



 



14. Miscellaneous
(a) If a Change of Control has not occurred and if the Committee determines that
a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option or Right as has not yet become
exercisable at the time of termination, terminate any Performance Share Award
for which the Performance Period or any applicable Restriction Period has not
been completed or terminate any Award of Restricted Stock or Restricted Units
for which the Restriction Period has not lapsed.
(b) Except as provided in Section 9, nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
any Participating Company or interfere in any way with the right of any
Participating Company to terminate his or her employment at any time. No Award
payable under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of any
Participating Company for the benefit of its employees unless the Company shall
determine otherwise. No Key Employee shall have any claim to an Award until it
is actually granted under the Plan. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as provided in
Section 7(e) with respect to Restricted Stock.
(c) The Committee shall have the right to make such provisions as deemed
appropriate in its sole discretion to satisfy any obligation of the Company to
withhold federal, state or local income or other taxes (including FICA
obligations) incurred by reason of the operation of the Plan or an Award under
the Plan, including but not limited to at any time: (i) requiring a Key Employee
to submit payment to the Company for such taxes before making settlement of any
Award of Stock or other amount due under the Plan, (ii) withholding such taxes
from wages or other amounts due to the Key Employee before making settlement of
any Award of Stock or other amount due under the Plan, (iii) making settlement
of any Award of Stock or other amount due under the Plan to a Key Employee part
in Stock and part in cash to facilitate satisfaction of such withholding
obligations, or (iv) receiving Stock already owned by, or withholding Stock
otherwise due to, the Key Employee in an amount determined necessary to satisfy
such withholding obligations; provided, however, that, notwithstanding any
language herein to the contrary, any Key Employee who is an executive officer of
the Company (within the meaning of Section 16 of the Act) shall have the right
to satisfy his or her obligations to the Company pursuant to this Section 14(c)
by instructing the Company not to deliver to the Key Employee Stock otherwise
deliverable to the Key Employee in an amount sufficient to satisfy such
obligations to the Company.

 

 



--------------------------------------------------------------------------------



 



(d) The Committee may permit deferrals of compensation pursuant to the Plan or
any subplan hereof which meet the requirements of Code Section 409A and the
regulations thereunder. Additionally, to the extent any Award is subject to Code
Section 409A, notwithstanding any provision herein to the contrary, the Plan
does not permit the acceleration of the time or schedule of any distribution
related to such Award, except as permitted by Code Section 409A and the
regulations and rulings promulgated thereunder.
(e) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required. The Plan and each Award Document shall
be governed by the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Document, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Connecticut to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Document.
Notwithstanding any other provision hereof, the Plan shall, during the period
that the United States Department of the Treasury holds any debt or equity
securities of the Company, comply with the provisions of Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended, and any guidance or
regulations thereunder. The Company shall have the right at any time to recoup
any amount paid or payable hereunder to the fullest extent that, in the view of
management, such recoupment either (i) is required by applicable law or listing
standards, or (ii) is determined by the Company to be necessary in accordance
with Company policy or business circumstances or appropriate in light of a Key
Employee’s action, or failure to act, which is inimical to the best interests of
any Participating Company.
(f) The terms of the Plan shall be binding upon the Company and its successors
and assigns.
(g) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
15. Effective Date, Term of Plan and Shareholder Approval
The effective date of the Plan shall be May 19, 2010. No Award shall be granted
under this Plan after the Plan’s termination date. The Plan’s termination date
shall be the earlier of: (a) May 19, 2020, or (b) the date on which the Maximum
Limit (as defined in Section 3 of the Plan) is reached; provided, however, that
the Plan will continue in effect for existing Awards as long as any such Award
is outstanding.

 

 